NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                               December 7, 2010

                                                   Before

                                  DANIEL A. MANION, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge

                                  ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 07‐3806

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Central District of Illinois.

        v.                                               No. 07 CR 20027

L.C. BELL,                                               Michael P. McCuskey,
       Defendant‐Appellant.                              Chief Judge.


                                                  O R D E R

        L.C. Bell pled guilty to possession of more than five grams of cocaine base with
intent to distribute and possession of a firearm by a felon.  The district court sentenced Bell
to 150 months’ imprisonment and eight years of supervised release on the drug count, and
120 months’ imprisonment and three years of supervised release on the firearm count, to
run concurrently.  In United States v. Bell, 585 F.3d 1045 (7th Cir. 2009), we affirmed Bell’s
convictions but issued a limited remand to allow the district court to determine whether it
would have imposed a different sentence in light of Kimbrough v. United States, 128 S. Ct. 558
(2007).  On September 27, 2010, the district court advised us that it would have imposed the
same sentence even if it had known that it could take the crack/cocaine powder disparity
into account.  Accordingly, the judgment of the district court is AFFIRMED.